DETAILED ACTION
This Office action is in response to the Amendment filed on 28 April 2022.  Claims 1-21 are pending in the application. Claims 14-21 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, on which claims 1-13 are readable, in the reply filed on 25 October 2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Terminal Disclaimer
The terminal disclaimer filed on 28 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,107,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
In light of the amendment to dependent claim 10, the rejection of claim 10 
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, made in the previous Office action, has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the sub-electrodes having different areas and shapes as shown in Figs. 6 and 7 of the instant application, does not reasonably provide enablement for broadly claiming “each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 Independent claim 1 has been amended to require “each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area”. Admittedly, in paragraph [0083] of Applicant’s originally-filed specification, it is disclosed that in “(2-1) opening OA2-1 exposing the (1-1) electrodes 160-1 arranged in the (3n-2) column, a (2-2) opening OA2-2 exposing the (1-2) electrodes 160-2 arranged in the (3n-1) column, and (2-3) openings OA2-3 exposing the (1-3) electrodes 160-3 arranged in the 3n column have different areas and shapes, see Figs. 6 and 7 (see also paragraphs [0125], [0142], and [0148] or the specification). However, although it is shown in the cross-sectional view of Fig. 7 that the electrodes 160-1, 160-2, and 160-3 in openings OA2-1, OA2-2 and OA2-3 in bank 176 have different areas and shapes, there is no support in Applicant’s specification for broadly claiming that “each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area”. Although Applicant’s specification discloses that within the openings in the bank 176, the sub-electrodes have “different areas and shapes”, there is no support for claiming that “each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area”, as recited in amended claim 1.



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to require “each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area”. However, it is unclear compared to what do each of the sub-electrodes have a different shape and a different area? Do each of the first sub-electrode, the second sub-electrode and the third sub-electrode have a different shape and a different area as compared to the substrate or as compared to the bank? Or do each of the first sub-electrode, the second sub-electrode and the third sub-electrode have a different shape and a different area as compared to each other? The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sonoda et al., US 2012/0087003, of record. 
Sonoda et al. disclose an organic light-emitting display, shown in Figs. 1-3, 5, and 8, comprising: 
a substrate having a plurality of subpixels arranged in a row direction and a column direction crossing the row direction (as shown in Fig. 1, each electrode 130 corresponds to a sub-pixel and, as shown in Fig.2, the sub-pixels are arranged in rows and columns); 
a plurality of first electrodes 130 respectively allocated to the plurality of subpixels and comprising a first sub-electrode arranged in a (3n-2) column, a second sub-electrode arranged in a (3n-1) column, and a third sub-electrode arranged in a 3n column (where n is a natural number of 1 or more), as shown in Fig. 2; and 
a bank 110 having an opening exposing the plurality of first electrodes (as shown in Figs. 1 and 2), 
wherein the first sub-electrode has a convex part protruded toward the third sub-electrode that has a concave part corresponding to the convex part, and 
wherein each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area.as compared to the bank 110, as shown in Figs. 2, 3, 5, and 8.  
With respect to claim 2, in the organic light-emitting display of Sonoda et al., the convex part of the first sub-electrode is inserted in the concave part of the third sub-electrode, as shown in Figs. 2, 3, 5, and 8. 
With respect to claim 12, in the organic light-emitting display of Sonoda et al., the convex part has a shape with a rounded corner, and the concave part has a shape with a rounded corner correspond to the shape of the convex part, as shown in Fig. 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in light of the new grounds of rejection. With respect to the rejection of claims 1, 2, and 12 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sonoda et al., US 2012/0087003, Applicant has argued that Sonoda et al. fails to teach “each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area”. However, since the claim does not recite compared to what each of the sub-electrodes have a different shape and a different area, as noted in the above rejection based on Sonoda et al., each of the first sub-electrode, the second sub-electrode and the third sub-electrode has a different shape and a different area.as compared to the bank 110, as shown in Figs. 2, 3, 5, and 8.  
Applicant has made a statement pursuant to 35 USC 102(b)(2)(C) establishing that that both Jeon (US 2020/0203449) and the present application were, not later than the effective filing date of the claimed invention in the present application, owned by LG Display Co. Ltd. Accordingly, Jeon is not qualified as a reference under 102(a)(2) because an exception under 102(b)(2)(C) applies. Therefore, the rejection of claims 1-9, 11 and 13 under 35 U.S.C. §102(a)(2) based on Jeon has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822